PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,861,133
Issue Date:  Dec 8, 2020
Application No. 16/810,986
Filing or 371(c) Date:  Mar 6, 2020
Attorney Docket No.   5145.19US01 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to request duplicate Letters Patent under 37 CFR 1.182, filed December 15, 2021, for the above-identified patent.  

The petition is GRANTED.

Applicant stated “A reminder requesting the original Letters Patent was received from the client via e-mail on October 21, 2021. Additional e-mails received from the client on November 11, 2021, and December 1, 2021, also indicate that the original Letters Patent has not been received.”   In this regard, the Office has construed the Original Letters Patent as being lost.  Petitioner must notify the Office immediately if this is not a correct reading.  

Applicant is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  

Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

A copy of this decision is being faxed to the Office of Data Management (ODM) for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)